UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 10-6859


DAVID FARRELL SULLIVAN,

               Plaintiff - Appellant,

          v.

JENNIFER   WELLS,  Assistant  County   Solicitor;  POLITICAL
SUBDIVISION OF SPARTANBURG COUNTY, SOUTH CAROLINA; LARRY
POWERS; STAFF OF THE SPARTANBURG COUNTY DETENTION FACILITY,
and or unknown name supervisor and employees; DEPUTY SHERIFF
HOPKINS, individually and in his official capacity as Deputy
Sheriff for Spartanburg County; UNKNOWN ON SCENE DEPUTY, for
Spartanburg County in his individual and official capacity
as Deputy for Spartanburg County; UNKNOWN ON SCENE DEPUTY 1,
individually and in his official capacity as Deputy for
Cherokee County; UNKNOWN ON SCENE DEPUTY 2, in his
individual and official capacity as Deputy for Cherokee
County; CHEROKEE COUNTY, a political subdivision of the
State of South Carolina; CLAY T. ALLEN, in his individual
and official capacity as Public Defender of the political
subdivision of Spartanburg County, South Carolina; HAROLD W.
GOWDY, III, in his individual and official capacity as
Solicitor for Spartanburg County; UNKNOWN ON SCENE DEPUTY
LIEUTENANT, of Cherokee County in his individual and
official capacity as Supervisor for Cherokee County; UNKNOWN
ON SCENE DEPUTY SERGEANT, of Cherokee County in his
individual and official capacity as Deputy for Cherokee
County,

               Defendants - Appellees.
                              No. 10-7676


DAVID FARRELL SULLIVAN,

                Plaintiff - Appellant,

          v.

JENNIFER   WELLS,  Assistant  County   Solicitor;  POLITICAL
SUBDIVISION OF SPARTANBURG COUNTY, SOUTH CAROLINA; LARRY
POWERS; STAFF OF THE SPARTANBURG COUNTY DETENTION FACILITY,
and or unknown name supervisor and employees; DEPUTY SHERIFF
HOPKINS, individually and in his official capacity as Deputy
Sheriff for Spartanburg County; UNKNOWN ON SCENE DEPUTY, for
Spartanburg County in his individual and official capacity
as Deputy for Spartanburg County; UNKNOWN ON SCENE DEPUTY 1,
individually and in his official capacity as Deputy for
Cherokee County; UNKNOWN ON SCENE DEPUTY 2, in his
individual and official capacity as Deputy for Cherokee
County; CHEROKEE COUNTY, a political subdivision of the
State of South Carolina; CLAY T. ALLEN, in his individual
and official capacity as Public Defender of the political
subdivision of Spartanburg County, South Carolina; HAROLD W.
GOWDY, III, in his individual and official capacity as
Solicitor for Spartanburg County; UNKNOWN ON SCENE DEPUTY
LIEUTENANT, of Cherokee County in his individual and
official capacity as Supervisor for Cherokee County; UNKNOWN
ON SCENE DEPUTY SERGEANT, of Cherokee County in his
individual and official capacity as Deputy for Cherokee
County,

                Defendants - Appellees.



Appeals from the United States District Court for the District
of South Carolina, at Greenville.   Henry F. Floyd; Richard M.
Gergel, District Judges. (6:09-cv-02551-HFF; 6:09-cv-02551-RMG)


Submitted:   April 26, 2011                 Decided:   May 12, 2011


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.

                                   2
No. 10-6859 dismissed; No. 10-7676 affirmed by unpublished per
curiam opinion.


David Farrell Sullivan, Appellant Pro Se.    Andrew Todd Darwin,
HOLCOMBE, BOMAR, GUNN & BRADFORD, PA,        Spartanburg, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

               In    No.    10-6859,      David       Farrell      Sullivan         appeals    the

district court’s orders denying his motion pursuant to Federal

Rule    of    Civil    Procedure         56(f)       in   his     action      pursuant    to   42

U.S.C. § 1983 (2006).              This court may exercise jurisdiction only

over     final      orders,       28    U.S.C.        §    1291       (2006),    and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                 Because the district court’s order

denying Sullivan’s Rule 56(f) motion was neither a final order

nor an appealable interlocutory or collateral order, we dismiss

the appeal of that order for lack of jurisdiction.

               In No. 10-7676, Sullivan appeals the district court’s

order granting summary judgment to Appellees.                            Our review of the

record reveals no reversible error.                        Accordingly, we affirm that

order for the reasons stated by the district court.                                 Sullivan v.

Wells, No. 6:09-cv-02551-RMG (D.S.C. Oct. 19, 2010).

               We dispense with oral argument because the facts and

legal    contentions         are       adequately         presented      in     the    materials

before       the    court   and    argument          would      not    aid    the     decisional

process.

                                                                      No. 10-6859 DISMISSED
                                                                       No. 10-7676 AFFIRMED




                                                 4